              Case 1:17-cv-00173-BRW-CSM Document 119 Filed 12/19/18 Page 1 of 5



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NORTH DAKOTA
                                         WESTERN DIVISION

      Energy Transfer Equity, L.P., and Energy          )
      Transfer Partners, L.P.,                          )
                                                        )         Case No. 1:17-cv-00173
                             Plaintiffs,                )
vs.                                                     )
                                                        )       MEMORANDUM OF LAW IN
      Greenpeace International (aka “Stichting          )       SUPPORT OF MOTION FOR
      Greenpeace Council”); Greenpeace, Inc.;           )     EXTENSION OF TIME TO SERVE
      Greenpeace Fund, Inc.; Banktrack (aka             )
      “Stichting Banktrack”); Earth First!; Cody        )
      Hall; Krystal Two Bulls; Jessica Reznicek;        )
      Ruby Montoya; Charles Brown; and John and         )
      Jane Does 1-20,                                   )

                             Defendants.


               Energy Transfer Equity, L.P. and Energy Transfer Partners, L.P. (together, “Energy

      Transfer” or “Plaintiffs”) respectfully submit this memorandum of law in support of their motion

      for a 45-day extension of time to serve Defendants Jessica Reznicek, Ruby Montoya, and Cody

      Hall.

                                             INTRODUCTION

               Energy Transfer filed the Amended Complaint on August 6, 2018, naming Jessica

      Reznicek, Ruby Montoya, Krystal Two Bulls, and Cody Hall as new defendants in this action.

      (ECF No. 95.) Immediately thereafter and continuing to this date, Energy Transfer has made

      diligent, extensive, and persistent efforts to locate and serve these defendants. (See ECF No. 114

      at 2-9.) On December 5, 2018, Energy Transfer served Ms. Two Bulls. (ECF No. 116.) On

      December 12, 2018, the Court extended time to serve Ms. Reznicek, Ms. Montoya, and Mr. Hall

      to December 19, 2018, at 5 p.m. (ECF No. 117.)
        Case 1:17-cv-00173-BRW-CSM Document 119 Filed 12/19/18 Page 2 of 5



         Energy Transfer’s efforts to serve Ms. Reznicek, Ms. Montoya, and Mr. Hall are

ongoing. As a result of these defendants’ conscious efforts to avoid detection (see ECF No. 114

at 2-9), defendants have evaded service to date. Energy Transfer believes that service can be

effected with a 45-day extension of time. Because Energy Transfer’s inability to serve

defendants is a direct result of defendants’ efforts to avoid service, and not a lack of diligence on

the part of Energy Transfer (see ECF No. 114 at 2-9), Energy Transfer respectfully requests that

the Court grant an additional 45-day extension of time to serve defendants.

                                   FACTUAL BACKGROUND

         Energy Transfer’s efforts to serve Ms. Reznicek, Ms. Montoya and Mr. Hall up to

November 5, 2018 are set forth in detail in the Declaration of Jennifer Recine, dated November

5, 2018 (ECF. No. 115) and the Declaration of Denise Vasquez, dated September 4, 2018 (ECF

No. 108.) (See Declaration of Jennifer S. Recine, dated December 19, 2018 (“Recine Decl.”) ¶¶

3-4).

         Plaintiffs’ efforts to locate and serve Ms. Reznicek, Ms. Montoya, and Mr. Hall are

ongoing, but, despite Plaintiffs’ diligent efforts, defendants have continued to evade service.

(Recine Decl. ¶¶ 3-4.) Since November 5, Plaintiffs have continued efforts to locate and serve

these defendants. (Id.) To that end, private investigators employed by Plaintiffs have been

working full time to track, locate, and effect service upon defendants. (Id.) Plaintiffs believe

that defendant Hall is currently residing on a Native American reservation, outside of range of

service, and that defendants Reznicek and Montoya are being provided safe harbor at a religious

institution. (Id.) Investigators have been on site at these locations in order to serve these

defendants when they leave the respective premises. (Id.)

          As a result of the efforts undertaken since November 5, 2018, described above, Plaintiffs

were able to successfully effect service on defendant Ms. Two Bulls on December 5, 2018.
                                                  2
     Case 1:17-cv-00173-BRW-CSM Document 119 Filed 12/19/18 Page 3 of 5



(Recine Decl. ¶¶ 3-4; ECF No. 116.) Plaintiffs believe that service upon Ms. Two Bulls has led

the remaining defendants to take additional steps to evade service. Plaintiffs’ investigators

believe that with an additional 45 days, service can be effected on these defendants. (Id.)

                                          ARGUMENT

       Good cause exists for a 45-day extension of time to serve Defendants Jessica Reznicek,

Ruby Montoya, and Cody Hall. The Federal Rules of Civil Procedure provide that “if the

plaintiff shows good cause for the failure [to timely serve] the court must extend the time for

service for an appropriate period.” Fed. R. Civ. P. 4(m) (emphasis added). The Eighth Circuit

has determined that good cause exists when “the plaintiff has acted diligently in trying to effect

service or there are understandable mitigating circumstances” or “defendant has evaded service

of process.” Kurka v. Iowa Cnty., Iowa, 628 F.3d 953, 957 (8th Cir. 2010); Lewis v. MSM, Inc.,

63 Fed. App’x 972, 972 (8th Cir. 2003) (good cause is demonstrated by “a good-faith attempt to

effect timely service”). Where, as here, a motion for extension of time to serve is made before

the expiration of time, “motions to extend are to be liberally permitted.” Baden v. Craig-Hallum,

Inc., 115 F.R.D. 582, 585 (D. Minn. May 11, 1987).

       Energy Transfer demonstrates good cause for not having timely served defendants.

Energy Transfer has made diligent, extensive, and persistent efforts to locate and serve Ms.

Reznicek, Ms. Montoya, and Mr. Hall, but, due to their conscious efforts to evade service (see

ECF No. 114 at 2-9; Recine ), defendants have evaded service to date. Energy Transfer’s efforts

to serve Ms. Reznicek, Ms. Montoya, and Mr. Hall are ongoing, and Energy Transfer believes

that service can be effected with a 45-day extension of time. Accordingly, Plaintiffs submit that

a 45-day extension of time to serve defendants is warranted. See Fed. R. Civ. P. 4 advisory

committee’s note, 1993 Amendment (relief under Rule 4(m) justified “if the defendant is evading

service”); Lewis, 63 Fed. App’x at 972 (good cause to extend time where plaintiff showed good-
                                                 3
     Case 1:17-cv-00173-BRW-CSM Document 119 Filed 12/19/18 Page 4 of 5



faith attempt to effect timely service); Baden, 115 F.R.D. at 585 (D. Minn. 1987) (good cause

where plaintiff “demonstrated some diligence and a reasonable effort to effect service”).

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request the Court grant Plaintiffs an

additional 45 days to serve Defendants Hall, Reznicek, and Montoya.




                                                 4
       Case 1:17-cv-00173-BRW-CSM Document 119 Filed 12/19/18 Page 5 of 5



DATED this 19th day of December, 2018.

         FREDRIKSON BYRON P.A.                  KASOWITZ BENSON TORRES LLP

                                                /s/ Jennifer S. Recine

 By:     Lawrence Bender, ND Bar# 03908   By:   Michael J. Bowe (admitted pro hac vice)
                                                Jennifer S. Recine (admitted pro hac vice)
                                                Lauren Tabaksblat (admitted pro hac vice)

         1133 College Drive, Suite 1000         1633 Broadway
         Bismarck, ND 58501                     New York, NY 10019
         Telephone: 701.221.8700                Telephone: 212.506.1700
         Fax: 701.221.8750


         Attorneys for Plaintiffs




                                          5
